                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

    SARINA ERVIN,                             )
                                              )
                    Petitioner,               )
                                              )    Case Number: 20-cv-6006
            v.                                )
                                              )    Removed from the Circuit Court of
    RAYMOND ERVIN,                            )    Lake County, Illinois,
                                              )    Case No. 2004 D 1943
                    Respondent.               )


                       PETITIONER’S MOTION TO REMAND

       For the reasons set forth in her Memorandum in Support of its Motion to Remand,

Petitioner, Sarina Ervin hereby moves this Court for an order remanding this case to the Circuit

Court of Lake County, Illinois, and requiring Respondent, Raymond Ervin and his attorney,

Gwendolyn Barlow, to pay Petitioner’s costs and any actual expenses, including attorneys’ fees,

incurred as a result of this removal.



Dated: October 9, 2020                            Respectfully submitted,
                                                  SARINA ERVIN


                                               By: /s/ Matthew D. Elster
                                                  One of Her Attorneys
Matthew D. Elster
BEERMANN LLP
161 North Clark Street #3000
Chicago, IL 60601
312.621.9700
mdelster@beermannlaw.com
                               CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of October, 2020, a copy of the foregoing Motion to

Remand was filed via the court’s CM/ECF system, which will send electronic notice to all

counsel of record who have appeared in this case.


                                                    /s/ Matthew D. Elster
